



Exhibit 10.30






LEGACY RESERVES INC.


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”) dated as of October 31, 2018, between
Legacy Reserves Services LLC, a Texas limited liability company (the
“Employer”), and Cory J. Elliott (the “Employee”).


W I T N E S S E T H


WHEREAS, the Employer desires to continue to employ the Employee as the Vice
President Information Technology of Legacy Reserves Inc., a Delaware corporation
(the “Company”) provided that effective January 1, 2019 (the “Promotion
Effective Date”) Employee shall be employed as the Chief Information Officer of
the Company; and


WHEREAS, the Employer and the Employee desire to enter into this Agreement as to
the terms of the Employee’s employment with the Company.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.POSITION AND DUTIES.


(a)During the Employment Term (as defined in Section 2 hereof), the Employee
shall serve as the Vice President, Information Technology, provided that, as of
the Promotion Effective Date, Employee shall serve as the Chief Information
Officer of the Company (each, respectively, the “Position”). In this capacity,
the Employee shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other duties,
authorities and responsibilities as may reasonably be assigned to the Employee
that are not inconsistent with the Employee’s Position with the Company. The
Employee’s principal place of employment shall be in Midland, Texas, provided
that the Employee understands and agrees that the Employee may be required to
travel from time to time for business purposes. The Employee shall report
directly to the Chief Executive Officer of the Company.


(b)During the Employment Term, the Employee shall devote substantially all of
the Employee’s business time, energy, business judgment, knowledge and skill to
the performance of the Employee’s duties with the Employer and the Company,
provided that the foregoing shall not prevent the Employee from (i) serving on
the boards of directors of non-profit organizations and, with the prior written
approval of the Board of Directors of the Company (the “Board”), other for
profit companies, (ii) participating in charitable, civic, educational,
professional, community or industry affairs, and (iii) managing the Employee’s
passive personal investments so long as such activities in the aggregate do not
materially interfere or conflict with the Employee’s duties hereunder or create
a potential business or fiduciary conflict or materially interfere with the
performance of the Employee’s obligations to the Employer or the Company under
this




--------------------------------------------------------------------------------





(c) Agreement. The for profit company boards on which the Employee currently
serves, all of which have been approved by the Board, are listed on Exhibit A
hereto.


2.EMPLOYMENT TERM. The Employer agrees to employ the Employee pursuant to the
terms of this Agreement, and the Employee agrees to be so employed, for a term
commencing as of the date hereof (the “Effective Date”) until terminated in
accordance with Section 7 hereof, subject to Section 8 hereof. The date of any
such termination shall be referred to herein as the “Termination Date”, and the
period of time between the Effective Date and the termination of the Employee’s
employment hereunder shall be referred to herein as the “Employment Term.”


3.BASE SALARY. During the Employment Term, the Employer agrees to pay the
Employee a base salary at an annual rate of not less than $235,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly provided that, as of the Promotion Effective Date, the
Employee’s Base salary shall be increased to an annual rate of not less than
$265,000. The Employee’s Base Salary shall be subject to annual review by the
Board (or a committee thereof), and may be adjusted upward (but not downward)
from time to time by the Board. The base salary as determined herein and
adjusted from time to time shall constitute “Base Salary” for purposes of this
Agreement.


4.ANNUAL BONUS. Following the Promotion Effective Date, the Employee shall be
eligible to receive an annual incentive payment under the Company’s annual bonus
plan as may be in effect from time to time (the “Annual Bonus”) based on a
target bonus opportunity of at least 60% of the Employee’s Base Salary (the
“Target Bonus”), upon the attainment of one or more pre-established performance
goals established by the Board or the Company’s Compensation Committee in good
faith after consultation with the Company’s Chief Executive Officer. Subject to
Section 7 hereunder, any such Annual Bonus shall be paid by March 15 of the year
following the performance year, subject to the Employee’s continued employment
on the applicable payment date.


5.Long-Term Incentive Compensation. Awards of equity interests of the Company
and/or other forms of equity- based compensation to the Employee on or after the
Effective Date may be made from time to time during the Employment Term in
amounts determined by the Board in its discretion.


6.EMPLOYEE BENEFITS.


(a)BENEFIT PLANS. During the Employment Term, the Employee shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its senior executives,
subject to satisfying the applicable eligibility requirements, except to the
extent such plans are duplicative of the benefits otherwise provided to
hereunder. The Employee’s participation will be subject to the terms of the
applicable plan documents and generally applicable Company policies.
Notwithstanding the foregoing, the Employer may modify or terminate any employee
benefit plan at any time.


(b)VACATIONS. During the Employment Term, the Employee shall be entitled to
vacation in accordance with the Company’s policy as in effect from time to time,
but not less than




--------------------------------------------------------------------------------





(c) four (4) weeks of paid vacation per calendar year (as prorated for partial
years). Vacation may be taken at such times and intervals as the Employee
determines, subject to the business needs of the Company.


(d)BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Employee shall
be reimbursed in accordance with the Employer’s and Company’s expense
reimbursement policy, for all reasonable out-of-pocket business expenses
incurred and paid by the Employee during the Employment Term and in connection
with the performance of the Employee’s duties hereunder.


7.TERMINATION. The Employee’s employment and the Employment Term shall terminate
on the first of the following to occur:


(a)DISABILITY. Upon ten (10) days’ prior written notice by the Employer to the
Employee of termination due to Disability. For purposes of this Agreement,
“Disability” means the determination by a physician selected by the Employer
that the Employee has been unable to perform the Employee’s usual and customary
duties under this Agreement for a period of at least one hundred twenty (120)
consecutive days or a non-consecutive period of one hundred eighty (180) days
during any twelve-month period as a result of incapacity due to mental or
physical illness or disease. At any time and from time to time, upon reasonable
request by the Employer, the Employee will submit to reasonable medical
examination for the purpose of determining the Employee’s ability to perform the
essential functions of the job position, with or without any reasonable
accommodation.


(b)DEATH. Automatically upon the date of death of the Employee.


(c)CAUSE. Immediately upon written notice by the Employer to the Employee of a
termination for Cause. “Cause” shall mean any of the following:


(i)the Employee’s conviction of, or plea of nolo contendere to, any felony or to
any crime or offense causing substantial harm to the Employer or the Company or
any of their direct or indirect subsidiaries (whether or not for personal gain)
or involving acts of theft, fraud, embezzlement, or moral turpitude or similar
conduct;


(ii)willful malfeasance in the conduct of the Employee’s duties, including, but
not limited to, (A) willful and intentional misuse or diversion of any of the
Related Parties’ (defined as the Company and all such direct and indirect
subsidiaries of the Company) funds, (B) embezzlement or (C) fraudulent or
willful and material misrepresentations or concealments on any written reports
submitted to any of the Related Parties;


(iii) the Employee’s failure to attempt in good faith to perform the Employee’s
substantial job duties consistent with the Employee’s position, expressly
including the provisions of this Agreement which failure continues after written
notice, or material failure to follow or comply with the reasonable and lawful
written directives of the Board that continues after written notice;


(iv) a material breach of Section 10 and 11 of this Agreement; or




--------------------------------------------------------------------------------







(v) a material breach by the Employee of written policies of the Related Parties
concerning employee discrimination or harassment.


The Employee shall be afforded a reasonable opportunity to cure any act or
omission that would otherwise constitute “Cause” hereunder according to the
following terms: The Board will cause the Employer to give the Employee written
notice stating with reasonable specificity the nature of the circumstances
determined by the Board in good faith to constitute “Cause.” If, in the good
faith judgment of the Board, the alleged breach is reasonably susceptible to
cure, the Employee will have fifteen (15) days from his receipt of such notice
to effect the cure of such circumstances or such breach to the good faith
satisfaction of the Board. The Board will state whether the Employee will have
such an opportunity to cure in the initial notice of “Cause” referred to above.
If, in the good faith judgment of the Board the alleged breach is not reasonably
susceptible to cure, or such circumstances or breach have not been
satisfactorily cured within such fifteen (15) day cure period, such breach will
thereupon constitute “Cause” hereunder.
(d)WITHOUT CAUSE. Immediately upon written notice by the Employer to the
Employee of an involuntary termination without Cause (other than for death or
Disability).


(e)GOOD REASON. Upon written notice by the Employee to the Employer of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Employee of the
occurrence of one of the reasons set forth below:


(i)a reduction in the Employee’s Base Salary or Target Bonus;


(ii)a relocation of the Employee’s primary place of employment to a location
more than 20 miles from Midland, Texas; or


(iii)any material reduction in the Employee’s title, authority or
responsibilities with the Employer.


The Employee shall provide the Employer with a written notice detailing the
specific circumstances alleged to constitute Good Reason within sixty (60) days
of becoming aware of the occurrence of such circumstances, and actually
terminate employment within thirty (30) days following the expiration of the
Employer’s thirty (30)-day cure period described above. Otherwise, any claim of
such circumstances as “Good Reason” shall be deemed irrevocably waived by the
Employee.
(f)WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Employee to the Employer of the Employee’s voluntary termination of employment
without Good Reason (which the Employer may, in its sole discre-tion, make
effective earlier than any notice date).


8.CONSEQUENCES OF TERMINATION.


(a)DEATH. In the event that the Employee’s employment and the Employment Term
ends on account of the Employee’s death, the Employee or the Employee’s estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections 8(a)(i) through 8(a)(v)




--------------------------------------------------------------------------------





hereof to be paid within thirty (30) days following termination of employment,
or such earlier date as may be required by applicable law):


(i)any unpaid Base Salary through the date of termination;


(ii)any Annual Bonus earned but unpaid with respect to the fiscal year ending on
or preceding the date of termination;


(iii)reimbursement for any unreimbursed business expenses incurred through the
date of termination;


(iv)any accrued but unused vacation time in accordance with Company policy;


(v)all other payments, benefits or fringe benefits to which the Employee shall
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 8(a)(i) through 8(a)(v) hereof shall be hereafter
referred to as the “Accrued Benefits”); and


(vi)a pro rata portion of any Bonus for the fiscal year in which the Termination
Date occurs, paid in a lump sum at such time as bonuses for the annual period
are paid to other executive officers of the Company in accordance with the terms
of the applicable Employee Bonus Plan, and determined by multiplying the
Employee’s actual Annual Bonus that would have been earned based on performance
for such period by a fraction, the numerator of which is the number of days from
the first day of the fiscal year of the Company in which such termination occurs
through and including the Termination Date and the denominator of which is 365
(“Pro Rata Bonus”).


(b)DISABILITY. In the event that the Employee’s employment and/or Employment
Term ends on account of the Employee’s Disability, the Employer shall pay or
provide the Employee with the Accrued Benefits and a Pro Rata Bonus.


(c)TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Employee’s employment is
terminated (x) by the Employer for Cause or (y) by the Employee without Good
Reason the Employer shall pay to the Employee the Accrued Benefits other than
the benefit described in Section 8(a)(ii) hereof.


(d)TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Employee’s employment by
the Employer is terminated (x) by the Employer other than for Cause or (y) by
the Employee for Good Reason, the Employer shall pay or provide the Employee
with the following, subject to the provisions of Section 25 hereof:


(i)the Accrued Benefits;


(ii)Pro Rata Bonus;


(iii)subject to the Employee’s continued compliance with the obligations in
Sections 9, 10 and 11 hereof, a sum equal to (x) the Employee’s monthly Base
Salary rate at the highest rate in effect at any time during the twelve (12)
month period prior to the Termination Date plus




--------------------------------------------------------------------------------





(y) 1/12 of the Target Bonus, paid monthly for a period of twelve (12) months
following such termination; provided, that if such termination occurs within
twenty-four (24) months following a Change of Control (as defined in the
Company’s Legacy Reserves Inc. 2018 Omnibus Plan), such 12-month period shall be
increased to 18 and the aggregate applicable amount shall be paid in a lump sum
within sixty (60) days of the applicable Termination Date; provided, further,
that to the extent that the payment of any amount constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A (as defined in Section
25 hereof), any such payment scheduled to occur during the first sixty (60) days
following the termination of employment shall not be paid until the first
regularly scheduled pay period following the sixtieth (60th) day following such
Termination Date and shall include payment of any amount that was otherwise
scheduled to be paid prior thereto; and


(iv)to the extent that the Employee elects COBRA continuation coverage, the
Company will pay the full cost of the Employee’s COBRA continuation coverage for
the maximum period as COBRA continuation coverage is required to be provided
under applicable law; provided, however, that the benefits described in this
Section 8(d)(iv) may be discontinued prior to the end of the period provided in
this Section 8(d)(iv) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer or to avoid
the imposition of any excise taxes on the Employer or the Company for failure to
comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).


Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.
(e)CODE SECTION 280G.


(i)Notwithstanding anything in this Agreement to the contrary, in the event that
any severance and other benefits provided to or for the benefit of the Employee
or his legal representatives and dependents pursuant to this Agreement and any
other agreement, benefit, plan, or policy of the Related Parties (this Agreement
and such other agreements, benefits, plans, and policies collectively being
referred to herein as the “Change of Control Arrangements”) constitute
“parachute payments” within the meaning of Section 280G(b)(2) of the Code (such
severance and other benefits being referred to herein as the “Change of Control
Payments”) that would be subject to the excise tax imposed by Section 4999 of
the Code (such excise tax referred to in this Agreement as the “Excise Tax”),
then (i) if the shareholder approval exemption set forth in Section 280G(b)(5)
is available, then the Employer and the Employee shall take all steps necessary,
including, without limitation, waiver of rights by the Employee, to seek
shareholder approval for such Change of Control Payments in accordance with
Section 280G(b)(5) of the Code and the regulations promulgated thereunder; or
(ii) if the shareholder approval exemption set forth in Section 280G(b)(5) is
not available, then the Employer will provide the Employee with a computation of
(A) the maximum amount of Change of Control Payments that could be made under
the Change of Control Arrangements, without the imposition of the Excise Tax
(said maximum amount being referred to as the “Capped Amount”); (B) the value of
all Change of




--------------------------------------------------------------------------------





Control Payments that could be made pursuant to the terms of the Change of
Control Arrangements (all said payments, distributions and benefits being
referred to as the “Uncapped Payments”); (C) the dollar amount of Excise Tax
which the Employee would become obligated to pay pursuant to Section 4999 of the
Code as a result of receipt of the Uncapped Payments; and (D) the net value of
the Uncapped Payments after reduction by (1) the amount of the Excise Tax, (2)
the estimated income taxes payable by the Employee on the difference between the
Uncapped Payments and the Capped Amount, assuming that the Employee is paying
the highest marginal tax rate for state, local and federal income taxes, and (3)
the estimated hospital insurance taxes payable by the Employee on the difference
between the Uncapped Payments and the Capped Amount based on the hospital
insurance tax rate under Section 3101(b) of the Code (the “Net Uncapped
Amount”). If the Capped Amount is greater than the Net Uncapped Amount, the
Employee shall be entitled to receive or commence to receive the Change of
Control Payments equal to the Capped Amount; or if the Net Uncapped Amount is
greater than the Capped Amount, the Employee shall be entitled to receive or
commence to receive the Change of Control Payments equal to the Uncapped
Payments. If the Employee receives the Uncapped Payments, then the Employee
shall be solely responsible for the payment of the Excise Tax due from the
Employee and attributable to such Uncapped Payments, with no right of additional
payment from any of the Related Parties as reimbursement for such taxes.


(ii)Unless the Employer and the Employee otherwise agree in writing, any
determination required under this Section 8(e) shall be made in writing by tax
counsel or by an independent public accounting firm agreed to by the Employer
and the Employee (the “Auditor”), whose determination shall be conclusive and
binding upon the Employer and the Employee. For purposes of making the
calculations required by this Section 8(e), the Auditor may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Employer and the Employee shall furnish to the
Auditor such information and documents as the Auditor may reasonably request in
order to make a determination under this Section 8(e). The Employer shall bear
all costs the Auditor may reasonably incur in connection with any calculations
contemplated by this Section 8(e).


(f)OTHER OBLIGATIONS. Upon any termination of the Employee’s employment with the
Company, the Employee shall automatically be deemed to have resigned from the
Board and any other position as an officer, director or fiduciary of any Company
related entity. The Employee will take any action reasonable requested by the
Employer to document such resignation.


(g)EXCLUSIVE REMEDY. The amounts payable to the Employee following termination
of employment and the Employment Term hereunder pursuant to Sections 7 and 8
hereof shall be in full and complete satisfaction of the Employee’s rights under
this Agreement and any other claims that the Employee may have in respect of the
Employee’s employment with the Company or any of its affiliates, and the
Employee acknowledges that such amounts are fair and reasonable, and are the
Employee’s sole and exclusive remedy, in lieu of all other remedies at law or in
equity, with respect to the termination of the Employee’s employment hereunder
or any breach of this Agreement.




--------------------------------------------------------------------------------







9.RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable and benefits
or additional rights provided pursuant to Section 8(d)(ii), 8(d)(iii) and
8(d)(iv) of this Agreement shall be payable only upon a termination of
employment of the Employee, provided the Employee executes (and does not revoke)
a release (the “Release”) in substantially the form attached on Exhibit B
hereto. The Release must be signed by the Employee and returned to the Employer
(and not revoked) within fifty-five (55) days following the Termination Date. If
the Employee fails or otherwise refuses to execute a Release, the Employee will
not be entitled to any benefits under Section 8(d)(ii), 8(d)(iii) and 8(d)(iv),
and the Employer will have no further obligations with respect to the provision
of those benefits except as may be required by law. The Employer’s obligations
to pay the Employee amounts hereunder shall not be subject to set-off,
counterclaim or recoupment of amounts owed by the Employee to the Employer or
the Company or any of their respective affiliates.


10.RESTRICTIVE COVENANTS. For purposes of Sections 10, 11, 13 and 19(a), the
term “Company” shall refer to the Related Parties and/or each of their
respective subsidiaries and affiliates, including any predecessors and/or
successors of any of the foregoing, as the context so requires, each of whom
shall be express third party beneficiaries of the rights of the “Company” under
Sections 10, 11, 13, and 19(a).


(a)CONFIDENTIALITY. The Employee hereby acknowledges that in connection with the
Employee’s employment by the Company the Employee has been provided and will be
provided Confidential Information (as defined below) (including, without
limitation, procedures, memoranda, notes, records and customer and supplier
lists whether such information has been or is made, developed or compiled by the
Employee or otherwise has been or is made available to Employee), including
information Employee has not received before, regarding the business and
operations of the Related Parties. The Employee further acknowledges that such
Confidential Information is unique, valuable, considered trade secrets and
deemed proprietary by the Related Parties, and that the receipt of this
Confidential information creates a special relationship of trust and confidence
between the Company and the Employee. Employee thus acknowledges and agrees that
it is fair and reasonable for the Company to take steps to protect itself. For
purposes of this Agreement, “Confidential Information” includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by any of the Related Parties relating to Business Opportunities or Intellectual
Property or other geological, geophysical, economic, financial or management
aspects of the business, operations, properties or prospects of the Related
Parties, whether oral or in written form. The Employee agrees that all
Confidential Information is and will remain the property of the Related Parties.
The Employee further agrees, except for disclosures occurring in the good faith
performance of Employee’s duties for the Related Parties, during the Employment
Term and at all times thereafter, to hold in the strictest confidence all
Confidential Information, and not to, directly or indirectly, duplicate, sell,
use, lease, commercialize, disclose or otherwise divulge to any person or entity
any portion of the Confidential Information or use any Confidential Information
for Employee’s own benefit or profit or allow any person, entity or third party,
other than the Related Parties and authorized executives of the same, to use or
otherwise gain access to any Confidential Information. The Employee will have no
obligation under this Agreement with respect to any information that becomes
generally available to the public other than as a result of a disclosure by the
Employee or Employee’s agent or other representative or becomes available to the
Employee on a non-confidential basis from a source other than the Related
Parties through no breach of any agreement with the Company or any of the
Related




--------------------------------------------------------------------------------





Parties. Further, the Employee will have no obligation under this Agreement to
keep confidential any of the Confidential Information to the extent that a
disclosure of it is required by law or is consented to by the Company in
writing; provided, however, that if and when such a disclosure is required by
law, the Employee promptly will provide the Company with notice of such
requirement, so that an appropriate protective order may be sought, and will
cooperate with the Company in any attempt by Company to obtain any such
appropriate protective order.


(b)RETURN OF PROPERTY. The Employee agrees that all Confidential Information,
whether prepared by the Employee or otherwise coming into Employee’s possession,
is and shall remain the exclusive property of the Company and/or Related
Parties. Employee further agrees to deliver promptly to the Company, upon
termination of Employee’s employment hereunder, or at any other time when the
Company so requests, all documents relating to the business of the Related
Parties, including without limitation: all geological and geophysical reports
and related data such as maps, charts, logs, seismographs, seismic records and
other reports and related data, calculations, summaries, memoranda and opinions
relating to the foregoing, production records, electric logs, core data,
pressure data, lease files, well files and records, land files, abstracts, title
opinions, title or curative matters, contract files, notes, records, drawings,
manuals, correspondence, financial and accounting information, customer lists,
statistical data and compilations, patents, copyrights, trademarks, trade names,
inventions, formulae, methods, processes, agreements, contracts, manuals or any
documents relating to the business of the Related Parties and all copies thereof
and therefrom; provided, however, that the Employee will be permitted to retain
copies of any documents or materials solely of a personal nature or otherwise
related to the Employee’s rights under this Agreement. Employee further agrees
that, after Employee provides a copy of such information or documents to the
Company, Employee will immediately delete any information or documents relating
to the Company’s business from any computer, cellular phone or other digital or
electronic device owned by Employee.


(c)NONCOMPETITION. In consideration of the payments, benefits and other
obligations of the Company to the Employee pursuant to this Agreement,
including, without limitation, the Company’s obligation to provide the Employee
with Confidential Information pursuant to Section 10(a) hereof, and in order to
protect such Confidential Information and preserve the goodwill of the Related
Parties, the Employee hereby covenants and agrees to the following provisions.


(i)Non-Compete Obligations During Employment Term. The Employee agrees that
during the Employment Term: (A) the Employee will not, other than through the
Related Parties, unless approved in writing by a majority of the Board, engage
or participate in any manner, whether directly or indirectly, through any family
member or as an employee, employer, consultant, agent, principal, partner, more
than one percent shareholder, officer, director, licensor, lender, lessor or in
any other individual or representative capacity, in any business or activity
which is engaged in leasing, acquiring, exploring, or producing, gathering or
marketing hydrocarbons and related products (“Competing Business”), unless set
forth on the approved activities list on Exhibit A; and (B) all investments made
directly or indirectly by the Employee (whether in Employee’s own name or in the
name of any family members or other nominees or made by the Employee’s
controlled affiliates) in a Competing Business will be made solely through the
Related Parties, unless approved in writing by a majority of the Board or unless
such activity is set forth on Exhibit A; and the Employee will not directly or
indirectly through any




--------------------------------------------------------------------------------





family members or other person or entity and will not permit any of Employee’s
controlled affiliates to: (I) invest or otherwise participate alongside the
Related Parties in any Business Opportunities relating to or arising from a
Competing Business, or (II) invest or otherwise participate in any business or
activity relating to or arising from a Competing Business, regardless of whether
any of the Related Parties ultimately participates in such business or activity,
in either case, except through the Related Parties, unless approved in writing
by a majority of the Board or unless such activity is set forth on Exhibit A.
Notwithstanding the foregoing, for purposes of Section 10(c), prohibitions on
actions of a “family member” will not include (x) actions with respect to which
the Employee has no reasonable expectation of a material benefit or (y) persons
who are not in the Employee’s immediate family or with respect to whom the
Employee exercises no reasonable control.


(ii)Non-Compete Obligations After Termination Date. The Employee agrees that the
Employee will not in the Geographic Area engage or participate in any manner,
whether directly or indirectly through any family member or other person or as
an employee, employer, consultant, agent principal, partner, more than one
percent shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, unless approved in writing by a majority
of the Board or unless such activity is set forth on Exhibit A: During the one
(1) year period following the Termination Date, in any business or activity that
is a Competing Business; provided, that this subsection (ii) will not preclude
the Employee from making investments in securities of oil and gas companies that
are registered on a national stock exchange if the aggregate amount owned by the
Employee and all family members and affiliates does not exceed 3% of such
company’s outstanding securities. During the one (1) year-period following the
Termination Date if Employee, in the future, seeks or is offered employment, or
any other position or capacity with a Competing Business, Employee agrees to
inform each new employer or entity, before accepting employment, of the
existence of the restrictions in Section 10. Further, before taking any
employment position with any Competing Business during the one-year period
following the Termination Date, Employee agrees to give prior written notice to
the Company of the name of such Competing Business and Employee’s intent to take
a position with such Competing Business. The Company shall be entitled to advise
such Competing Business of the provisions of Section 10 and to otherwise deal
with such Competing Business to ensure that the provisions of Section 10 are
enforced and duly discharged.


(iii)Not Applicable Following Change of Control Termination. If Employee’s
employment is terminated within twenty-four (24) months after a Change of
Control by the Employee for Good Reason or by the Company without Cause, the
Employee will not be subject to the covenants contained in this Section 10(c).


(iv)Geographic Area. For purposes of this Agreement, the “Geographic Area” shall
mean (i) any county or parish in which the Related Parties own any oil and gas
interests or conducts operations on the Termination Date or in which the Related
Parties have owned any oil and gas interests or conducted operations at any time
during the six months immediately preceding the Termination Date; or (ii) any
county or parish adjacent to any county or parish described in clause (i) of
this Section 10(c)(iv).


(d)NONSOLICITATION; NONINTERFERENCE. During the Employment Term and for a period
of twenty-four (24) months after the Termination Date, the Employee, directly or




--------------------------------------------------------------------------------





indirectly, will not, whether for Employee’s own account or for the account of
any other person or entity:


(i)Other than for the benefit of and on behalf of the Related Parties during the
Employment Term, solicit, attempt to transact business with, accept business
from, transact business with, encourage or entice to end a relationship with any
of the Related Parties, encourage or entice to lessen or alter a relationship
with any of the Related Parties any client or customer of any of the Related
Parties with whom Employee had any contact with (whether orally, in person or in
any writing) during Employee’s employment with the Company or about whom or
which the Employee learned of or obtained Confidential Information about during
the Employee’s employment with the Company. The restrictions in this Section
10(d) concerning solicitations, attempting to transact business, transacting
business, or accepting business applies only to solicitations for, or accepting
business on behalf of, any Competing Business.; and


(ii)solicit, hire, endeavor to entice away from the Related Parties, discuss or
encourage leaving employment with the Related Parties or working for or
providing services to any person or entity other than the Related Parties, or
otherwise interfere with the relationship of the Related Parties with any person
who is then employed by the Related Parties (including, without limitation, any
independent contractors, engineers, geologists, sales representatives or
organizations) or who had such a relationship with any of the Related Parties
within the twelve (12) months preceding such solicitation, hiring, enticement,
discussion, encouragement or interference.


(e)ASSIGNMENT OF DEVELOPMENTS.


(i)Employee hereby assigns to the Company any rights Employee may have or
acquire in Business Opportunities (defined below) and Proprietary Information
(defined below) and recognizes that all Proprietary Information shall be the
sole property of the Company and its assigns and that the Company and its
assigns shall be the sole owner of all trade secret rights, patent rights,
copyrights, and all other rights throughout the world (collectively,
“Proprietary Rights”) related thereto. “Proprietary Information” means trade
secrets, confidential knowledge, data or any other proprietary information of
the Company. By way of illustration but not limitation, Proprietary Information
includes: (i) trade secrets, inventions, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, knowhow, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (ii) tangible and intangible information
relating to formulations, products, processes, know-how, designs, formulas,
methods, developmental or experimental work, testing trials, improvements,
discoveries, plans for research, new products, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers, and information regarding the skills and compensation
of other employees of the Company. Employee further hereby assigns to the
Company all of Employee’s right, title and interest in and to any and all
Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by Employee, either alone or jointly with
others, during the Employee’s employment with Company, prior to the Effective
Date or in conjunction or at the request of any other person or entity and
related in any manner to leasing, acquiring, exploring, or producing, gathering
or marketing hydrocarbons and related products, or any other line of business in
which




--------------------------------------------------------------------------------





the Company becomes involved during Employee’s employment with the Company
(collectively, “Prior O&G Inventions”). Inventions and Prior O&G Inventions are
hereinafter referred to as “Company Inventions.” Employee recognizes that this
Agreement does not require assignment of any invention which Employee developed
entirely on Employee’s own time without using the Company’s equipment, supplies,
facilities or trade secret information, unless that invention (a) relates at the
time of conception or reduction to practice of the invention to leasing,
acquiring, exploring, or producing, gathering or marketing hydrocarbons and
related products, or any other portion of the Company’s business or actual or
demonstrably anticipated research or development of the Company; or (b) results
from any services performed by Employee for the Company. Employee also assigns
to, or as directed by, the Company all of Employee’s right, title and interest
in and to any and all Inventions, full title to which is required to be in the
United States by a contract between the Company and the United States or any of
its agencies. Employee also acknowledges that all original works of authorship
which are made by Employee (solely or jointly with others) within the scope of
the services that Employee provides to the Company and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C., Section 101). Employee also agrees to promptly
and fully disclose to Company any and all Company Inventions and to assign to
the Company in the future when any such Company Inventions are first reduced to
practice or first fixed in a tangible form all of Employee’s right, title and
interest in and to any and all such Company Inventions. Employee further agrees
to assist the Company in every proper way to obtain and from time to time
enforce United States and foreign Proprietary Rights relating to Company
Inventions in any and all countries. To that end, Employee will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Proprietary
Rights and the assignment thereof. In addition, Employee will execute, verify
and deliver assignments of such Proprietary Rights to the Company or its
designee. In the event the Company is unable for any reason, after reasonable
effort, to secure Employee’s signature on any document needed in connection with
the actions specified in this Section 10(e), Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Employee’s agent and attorney in fact, which appointment is coupled with an
interest, to act for and in Employee’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of this Section 10(e) with the same legal force and effect as if
executed by Employee. Employee hereby waives and quitclaims to the Company any
and all claims, of any nature whatsoever, which Employee now or may hereafter
have for infringement of any Proprietary Rights assigned hereunder to the
Company. Employee agrees to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that may be required
by the Company) of all Proprietary Information developed by Employee and all
Inventions made by Employee during Employee’s employment with the Company, which
records shall be available to and remain the sole property of the Company at all
times. Except for the Prior O&G Inventions, those Inventions, if any, patented
or unpatented, that Employee made prior to Employee’s employment with the
Company are excluded from the scope of this Agreement. For purposes of this
Agreement, “Business Opportunities” means all business ideas, prospects,
proposals or other opportunities pertaining to the lease, acquisition,
exploration, production, gathering or marketing of hydrocarbons and related
products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are wholly or partially
developed by the Employee or by a Competing Business during the Employment Term




--------------------------------------------------------------------------------





or originated by any third party and brought to the attention of the Employee
during the Employment Term, together with information relating thereto
(including, without limitation, geological and seismic data and interpretations
thereof, whether in the form of maps, charts, logs, seismographs, calculations,
summaries, memoranda, opinions or other written or charted means). However,
Business Opportunities do not include the activities listed on Exhibit A hereto
as described by Employee to the Board on or before the Effective Date of this
Agreement.


(ii)18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that-(A) is made-(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.


(f)MUTUAL NONDISPARAGEMENT. Employee agrees that the Company’s goodwill and
reputation are assets of great value to the Company which were obtained through
great cost, time and effort. Therefore, Employee agrees that during Employee’s
employment with the Company and after the termination of Employee’s employment
for any reason, Employee will not in any way disparage, libel or defame the
Company or any of the Related Parties or any of their businesses or business
practices, products or services, or employees, officers, directors or owners.
The Company agrees to direct its executive officers and members of the Board, in
each case, as of the date of termination, to not, while employed by the Company
or serving as a director of the Company, as the case may be, make negative
comments about the Employee or otherwise disparage the Employee in any manner
that is likely to be harmful to the Employee’s business reputation. The
foregoing shall not be violated by truthful statements in response to, or
pursuant to, legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), and the foregoing limitation
on the Company’s executives and directors shall not be violated by statements
that they in good faith believe are necessary or appropriate to make in
connection with performing their duties and obligations to the Company.


(g)REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee gives
the Company assurance that the Employee has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section 10 hereof. The Employee agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Employee from obtaining other suitable employment during
the period in which the Employee is bound by the restraints. The Employee
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Employee has
sufficient




--------------------------------------------------------------------------------





assets and skills to provide a livelihood while such covenants remain in force.
The Employee further covenants that the Employee will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 10, and that the Employee will reimburse the Company and its affiliates
for all costs (including reasonable attorneys’ fees) incurred in connection with
any action to enforce any of the provisions of this Section 10 if the Employee
challenges the reasonableness or enforceability of the provisions of this
Section 10. It is also agreed that each of the Company’s affiliates will have
the right to enforce all of the Employee’s obligations to that affiliate under
this Agreement, including without limitation pursuant to this Section 10.


(h)REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.


(i)TOLLING. In the event of any violation of the provisions of this Section 10,
the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section 10 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.


(j)SURVIVAL OF PROVISIONS. The obligations contained in Sections 10 and 11
hereof shall survive the termination or expiration of the Employment Term and
the Employee’s employment with the Company and shall be fully enforceable
thereafter.


11.COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of any claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee’s employment with the Company
(collectively, the “Claims”). The Employee agrees to promptly inform the Company
if the Employee becomes aware of any lawsuits involving Claims that may be filed
or threatened against the Company or its affiliates. The Employee also agrees to
promptly inform the Company (to the extent that the Employee is legally
permitted to do so) if the Employee is asked to assist in any investigation of
the Company or its affiliates (or their actions) or another party attempts to
obtain information or documents from the Employee (other than in connection with
any litigation or other proceeding in which the Employee is a
party-in-opposition) with respect to matters the Employee believes in good faith
to relate to any investigation of the Company or its affiliates, in each case,
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required. During the pendency of any litigation or other
proceeding involving Claims, the Employee shall not communicate with anyone
(other than the Employee’s attorneys and tax and/or financial advisors and
except to the extent that the Employee determines in good faith is necessary in
connection with the performance of the Employee’s duties hereunder) with respect
to the facts




--------------------------------------------------------------------------------





or subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its affiliates without
giving prior written notice to the Company or the Company’s counsel. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Employee for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by the Employee in complying with this Section 11.


12.WHISTLEBLOWER PROTECTION. Notwithstanding anything to the contrary contained
herein, no provision of this Agreement shall be interpreted so as to impede the
Employee (or any other individual) from reporting possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures
under the whistleblower provisions of federal law or regulation. The Employee
does not need the prior authorization of the Company to make any such reports or
disclosures and the Employee shall not be not required to notify the Company
that such reports or disclosures have been made.


13.EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 10 or Section 11 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages.
In the event of a violation by the Employee of Section 10 or Section 11 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease, and any severance previously paid to the Employee shall
be immediately repaid to the Employer.


14.NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Employer may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Employer, provided that the Employer shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Employer would be required to perform it if no such succession
had taken place. As used in this Agreement, “Employer” shall mean the Employer
and any successor to its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Employer under this Agreement by
operation of law or otherwise.


15.NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:




--------------------------------------------------------------------------------







If to the Employee, to the address (or to the facsimile number) shown in the
books and records of the Employer.


If to the Employer:


Legacy Reserves Inc.
303 W. Wall Street, Suite 1800
Midland, TX 79701
Attention: General Counsel


If to the Company:
Legacy Reserves Inc.
303 W. Wall Street, Suite 1800
Midland, TX 79701
Attention: General Counsel
 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
16.SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Employer or the Company, the terms of this Agreement shall govern
and control.


17.SEVERABILITY. The provisions of this Agreement shall be deemed severable. The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.


18.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


19.Consent to Jurisdiction and Service of Process.


(a)Section 10 Disputes. In the event of any dispute, controversy or claim
between the Company and the Employee arising out of or relating to the
interpretation, application or enforcement of the provisions of Section 10, the
Company and the Employee agree and consent to the personal jurisdiction of the
state and local courts of Midland County, Texas and/or the United States
District Court for the Western District of Texas for resolution of the dispute,
controversy or claim, and that those courts, and only those courts, will have
jurisdiction to determine any dispute, controversy or claim related to, arising
under or in connection with Section 10 of this Agreement. The Company and the
Employee also agree that those courts are convenient forums for the parties




--------------------------------------------------------------------------------





to any such dispute, controversy or claim and for any potential witnesses and
that process issued out of any such court or in accordance with the rules of
practice of that court may be served by mail or other forms of substituted
service to the Company at the address of its principal executive offices and to
the Employee at his last known address as reflected in the Company’s records.


(b)Disputes Other Than Under Section 10. In the event of any dispute relating to
this Agreement, other than a dispute relating solely to Section 10, the parties
will use their best efforts to settle the dispute, claim, question, or
disagreement. To this effect, they will consult and negotiate with each other in
good faith and, recognizing their mutual interests, attempt to reach a just and
equitable solution satisfactory to both parties. If such a dispute cannot be
settled through negotiation, the parties agree first to try in good faith to
settle the dispute by mediation administered by the American Arbitration
Association under its Commercial Mediation Rules before resorting to
arbitration, litigation, or some other dispute resolution procedure. If the
parties do not reach such solution through negotiation or mediation within a
period of sixty (60) days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences will be finally settled by
arbitration administered by the American Arbitration Association in accordance
with the provisions of its Commercial Arbitration Rules. The arbitrator will be
selected by agreement of the parties or, if they do not agree on an arbitrator
within thirty (30) days after either party has notified the other of his or its
desire to have the question settled by arbitration, then the arbitrator will be
selected pursuant to the procedures of the American Arbitration Association (the
“AAA”) in Midland, Texas. The determination reached in such arbitration will be
final and binding on all parties. Enforcement of the determination by such
arbitrator may be sought in any court of competent jurisdiction. Unless
otherwise agreed by the parties, any such arbitration will take place in
Midland, Texas, and will be conducted in accordance with the Commercial
Arbitration Rules of the AAA.


20.INDEMNIFICATION. The Employer hereby agrees to indemnify the Employee and
hold the Employee harmless to the extent provided under the By-Laws of the
Employer against and in respect of any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages resulting from the Employee’s good faith performance
of the Employee’s duties and obligations with the Employer. This obligation
shall survive the termination of the Employee’s employment with the Employer.


21.LIABILITY INSURANCE. The Employer shall cover the Employee under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the term of this Agreement in the same amount and to the same
extent as the Employer covers its other officers and directors.


22.GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Texas (without regard to
its choice of law provisions).


23.MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a




--------------------------------------------------------------------------------





waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Employee and the Employer with respect to the subject
matter hereof. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.


24.REPRESENTATIONS. The Employee represents and warrants to the Employer that
(a) the Employee has the legal right to enter into this Agreement and to perform
all of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, and (b) the Employee is not a party to any agreement
or understanding, written or oral, and is not subject to any restriction, which,
in either case, could prevent the Employee from entering into this Agreement or
performing all of the Employee’s duties and obligations hereunder.


25.TAX MATTERS.


(a)WITHHOLDING. The Employer may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.


(b)SECTION 409A COMPLIANCE.


(i)The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Employee notifies the Employer (with specificity as
to the reason therefor) that the Employee believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Employee to incur any additional tax or interest under
Code Section 409A and the Employer concurs with such belief or the Employer
(without any obligation whatsoever to do so) independently makes such
determination, the Employer shall, after consulting with the Employee, reform
such provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Employee and the Employer of the applicable
provision without violating the provisions of Code Section 409A. In no event
whatsoever shall the Employer be liable for any additional tax, interest or
penalty that may be imposed on the Employee by Code Section 409A or damages for
failing to comply with Code Section 409A.


(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean




--------------------------------------------------------------------------------





“separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
25(b)(ii) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum with interest at the prime rate as published in The Wall
Street Journal on the first business day following the date of the “separation
from service”, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.


(iii)To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.


(iv)For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer.


(v)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
EMPLOYER






By:


Name:James Daniel Westcott


Title:President and Chief Financial Officer


 
EMPLOYEE










Name:Cory J. Elliot                           






COMPANY










Name:James Daniel Westcott


Title:President and Chief Financial Officer









Signature Page to Employment Agreement



--------------------------------------------------------------------------------






EXHIBIT A
Approved Outside Activities as of the Effective Date


None.




Exhibit A to Employment Agreement



--------------------------------------------------------------------------------








EXHIBIT B
GENERAL RELEASE


I,             , in consideration of and subject to the performance by the
Employer (together with its subsidiaries, the “Employer”), of its obligations
under the Employment Agreement dated as of October 31, 2018 (the “Agreement”),
which are further described on Schedule A attached hereto, do hereby release and
forever discharge as of the date hereof the Employer and the Company and their
respective affiliates and all present, former and future managers, directors,
officers, employees, successors and assigns of the Employer and the Company and
their affiliates and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.
1.My employment or service with the Employer and its affiliates terminated as of
            , and I hereby resign from any position as an officer, member of the
board of managers or directors (as applicable) or fiduciary of the Employer or
the Company or their affiliates (or reaffirm any such resignation that may have
already occurred). I understand that any payments or benefits paid or granted to
me under Section 8 of the Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled. I understand and agree that I will not receive certain of
the payments and benefits specified in Section 8 of the Agreement unless I
execute this General Release and do not revoke this General Release within the
time period permitted hereafter. I understand and agree that such payments and
benefits are subject to Sections 10 and 11 of the Agreement, which (as noted
below) expressly survive my termination of employment and the execution of this
General Release. Such payments and benefits will not be considered compensation
for purposes of any employee benefit plan, program, policy or arrangement
maintained or hereafter established by the Employer or the Company or their
affiliates.


2.Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Employer, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter‑claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Employer, the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with any event occurring
by the date hereof, including claims connected with my employment with, or my
separation or termination from, the Employer (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers


Exhibit B to Employment Agreement



--------------------------------------------------------------------------------





Benefit Protection Act); the Equal Pay Act of 1963, as amended; the Americans
with Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the
Worker Adjustment Retraining and Notification Act; the Employee Retirement
Income Security Act of 1974; any applicable Executive Order Programs; the Fair
Labor Standards Act; or their state or local counterparts; or under any other
federal, state or local civil or human rights law, or under any other local,
state, or federal law, regulation or ordinance; or under any public policy,
contract or tort, or under common law; or arising under any policies, practices
or procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).


3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.


4.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).


5.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, or (iii) my rights as an equity or
security holder in the Employer or the Company or their affiliates.


6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Employer or the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum


Exhibit B to Employment Agreement



--------------------------------------------------------------------------------





extent permitted by law. I further agree that I am not aware of any pending
claim of the type described in paragraph 2 above as of the execution of this
General Release.


7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Employer, the Company, any Released Party or myself of
any improper or unlawful conduct.


8.I agree that if I violate this General Release by suing the Employer, the
Company or the other Released Parties, I will pay all costs and expenses of
defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees.


9.I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.


10.Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self‑regulatory organization or any governmental entity.


11.I hereby acknowledge that Sections 8 through 15, 20 through 23 and 25 of the
Agreement shall survive my execution of this General Release.


12.I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.


13.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.


14.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.




Exhibit B to Employment Agreement



--------------------------------------------------------------------------------







BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
1.
I HAVE READ IT CAREFULLY;



2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;



3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



5.
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]‑DAY PERIOD;



6.
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;



7.
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND



8.
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

9.





SIGNED:                            DATED:                




Exhibit B to Employment Agreement



--------------------------------------------------------------------------------






Schedule A
Benefits
The Employer shall provide me with the following, subject to the terms and
conditions set forth in the Employment Agreement and the General Release
(including, without limitation, my continued compliance with Sections 9, 10, and
11 of the Employment Agreement):
1.The Accrued Benefits (as defined in the Employment Agreement), payable within
thirty (30) days following the Date of Termination.


2.a Pro Rata Bonus


3.subject to my continued compliance with the obligations in Sections 9, 10 and
11 of the Employment Agreement, a sum equal to (x) my monthly Base Salary rate
at the highest rate in effect at any time during the twelve (12) month period
prior to the Termination Date plus (y) 1/12 of the Target Bonus, paid monthly
for a period of twelve (12) months following such termination; provided, that if
such termination occurs within twenty-four (24) months following a Change of
Control, such 12-month period shall be increased to 18 and the aggregate
applicable amount shall be paid in a lump sum within sixty (60) days of the
applicable Termination Date; provided, further, that to the extent that the
payment of any amount constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (as defined in Section 25 of the Employment
Agreement), any such payment scheduled to occur during the first sixty (60) days
following the termination of employment shall not be paid until the first
regularly scheduled pay period following the sixtieth (60th) day following such
Termination Date and shall include payment of any amount that was otherwise
scheduled to be paid prior thereto;


4.to the extent that I elect COBRA continuation coverage, the Company will pay
the full cost of my COBRA continuation coverage for the maximum period as COBRA
continuation coverage is required to be provided under applicable law; provided,
however, that the benefits described in Section 8(d)(iv) of the Employment
Agreement may be discontinued prior to the end of the period provided in Section
8(d)(iv) of the Employment Agreement to the extent, but only to the extent, that
I receive substantially similar benefits from a subsequent employer or in the
event such continuation coverage causes the Employer or the Company to incur any
excise taxes (as further described in the Employment Agreement).




Schedule A to General Release





